DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Response to Amendment
New claims 35-53 are entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation “actuating element” and “actuator”. It is unclear if the limtiations are referring to the same actuating device or difference actuating device. For the purpose of examination, it is interpreted to be referring to the same elements.
Claim 43 recites the limitation “wherein the planetary gear is arranged in the housing such that a rotation of the sun gear member leads to a relative linear movement of the ring gear”. It is unclear if the ring gear is linearly immovably mounted or linearly movable. Since claim 35 states that it is linearly immovable and claim 43 states that it is linearly movable.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35-36, 38-46, 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutolf (US 20180161968) in view of Tolomatic (NPL: Youtube: Planetary Roller Screws).
Regarding claim 35, Lutolf discloses a hand-guided pressing device (Fig. 1-25), comprising: a housing (20); a tool holder (36) for receiving a tool (32, 34); an actuating element (Fig. 5-6: 130) mounted linearly movable (110 moves the element 130 linearly to actuate the 
Although Lutolf discloses a planetary roller screw assembly (110) comprising a threaded rod (116) and a nut assembly (114) wherein as the nut assembly is rotated by the motor, the threaded rod is moved linearly (see [0055-0057]); and wherein the nut assembly is rotatably but linearly immovable mounted in the housing; and wherein the threaded rod is connected to the actuating element to move [0057] the actuating element linearly, Lutolf fails to disclose the specific structure as claimed as stated. 
Tolomatic teaches a planetary gear assembly (see below at 0:10), wherein the elements of the planetary gear comprise a central sun gear member (shown below), a ring gear (shown below) and a plurality of planet wheels (shown below), wherein at least two elements (sun gear vs. ring gear) of the planetary gear are arranged linearly movable relative to each other, so that a rotation of one element (ring gear) of the planetary gear leads to a linear movement of another element (sun gear) of the planetary gear, wherein the ring gear and the planet wheels are rotatably but linearly immovably mounted in the housing and a rotation of the ring gear leads to a relative linear movement of the sun gear member (see 0:10-0:15).
Since both references are concerned with translating the rotating motion to the linear motion using planet gear assembly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the planet gear 

  
    PNG
    media_image1.png
    805
    1196
    media_image1.png
    Greyscale


Regarding claim 36, Lutolf in view of Tolomatic teaches the pressing device according to claim 35, wherein the pressing device is a device for crimping and cutting workpieces (Title, Lutolf. Examiner also notes that this is intended use).  
Regarding claim 38, Lutolf in view of Tolomatic teaches the pressing device according to claim 35, wherein the shaft of the electric motor and a central shaft (sun gear member is the central shaft) of the sun gear member of the planetary gear are arranged in parallel (see Fig. 5: right tip of the motor is parallel with the sun gear member).  
Regarding claim 39, Lutolf in view of Tolomatic teaches the pressing device according to claim 38, wherein the shaft of the electric motor and the central shaft of the sun gear member of the planetary gear are arranged parallel to each other (see Fig. 5: right tip of the motor is parallel with the sun gear member).   
Regarding claim 40, Lutolf in view of Tolomatic teaches the pressing device according to claim 39. 
Although Lutolf further discloses that there are space between the two shafts, Lutolf is silent to wherein the two shafts are arranged at a distance of 5 to 30 cm.  
However, it would have been an obvious matter of design choice to choose the distance of 5 to 30 cm between the two shafts, since such a modification would have involved a mere change in the size of a component (in this case, the size of the connection between the two shafts). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 41, Lutolf in view of Tolomatic teaches the pressing device according to claim 39.
Although Lutolf further discloses that there are space between the two shafts, Lutolf is silent to wherein the two shafts are arranged at a distance of 5 to 20 cm.  
However, it would have been an obvious matter of design choice to choose the distance of 5 to 20 cm between the two shafts, since such a modification would have involved a mere change in the size of a component (in this case, the size of the connection between the two shafts). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 42, Lutolf in view of Tolomatic teaches the pressing device according to claim 39.
Although Lutolf further discloses that there are space between the two shafts, Lutolf is silent to wherein the two shafts are arranged at a distance of 6 to 18 cm.  
However, it would have been an obvious matter of design choice to choose the distance of 6 to 18 cm between the two shafts, since such a modification would have involved a mere change in the size of a component (in this case, the size of the connection between the two shafts). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 43, Lutolf in view of Tolomatic teaches the pressing device according to claim 35, wherein the planetary gear is arranged in the housing such that a rotation of the ring gear leads to a relative linear movement of the sun gear member (see 0:10-0:15, Tolomatic).  
Regarding claim 44, Lutolf in view of Tolomatic teaches the pressing device according to claim 35, wherein the sun gear member comprises a worm shaft (see 0:10 Tolomatic. Interprets worm shaft to have threads).   
Regarding claim 45, Lutolf in view of Tolomatic teaches the pressing device according to claim 44, wherein the direction of movement of the actuating element and an axis of the worm shaft are arranged in parallel (both in longitudinal direction of the shaft).  
Regarding claim 46, Lutolf in view of Tolomatic teaches the pressing device according to claim 45, wherein the direction of movement of the actuating element and the axis of the worm shaft are arranged coaxially (direction of movement of 130 and 116 are arranged coaxially).   
Regarding claim 51, Lutolf in view of Tolomatic teaches the pressing device according to claim 35, wherein the planetary gear is arranged such that a reversal ([0061] reverse switch allows the opposite action. Examiner notes that it is inherent that the opposite rotation leads to reversal of linear direction of the actuating element since that is the only way possible to operate with just a switch and the configuration of the gears, Lutolf) of the motor rotation direction leads to a reversal of the linear direction of movement of the actuating element.  
Regarding claim 52, Lutolf in view of Tolomatic teaches the pressing device according to claim 35, wherein the pressing device is not a hydraulic pressing device (it uses motor power 90).  
Regarding claim 53, Lutolf in view of Tolomatic teaches the pressing device according to claim 35, wherein the pressing device comprises a pistol grip (see Fig. 4).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Lutolf (US 20180161968) in view of Tolomatic (NPL: Youtube: Planetary Roller Screws) as applied to claim 35 above, and further in view of Yasui (US 5195354).
Regarding claim 37, Lutolf in view of SKF teaches the pressing device according to claim 35.
Lultolf in view of SKF is silent to wherein the housing is made of plastic.  
Yasui teaches a hand-guided pressing device (Fig. 1) comprising a housing (1) made of plastic (Col. 2 last 3 lines).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the pressing device of Lutolf in view of SKF to be made with plastic as taught by Yasui since it is well known in the art to use plastic material for the housing for safety when used with the user’s hand.
Claims 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutolf (US 20180161968) in view of Tolomatic (NPL: Youtube: Planetary Roller Screws) as applied to claim 35 above, and further in view of Thorson (US 20160288193).
Regarding claim 47, Lutolf in view of Tolomatic teaches the pressing device according to claim 35.
Lutolf fails to disclose wherein a shaft of the electric motor is connected with the planetary gear via a transmission.
Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c).
Since the references use motor and a planetary gears to actuate the tool, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the planetary gear of Lutolf in view of Tolomatic to have transmission gears as taught by Thorson in order to maximize the efficiency of the rotational force of the motor to the gears.  
Regarding claim 48, Lutolf in view of Tolomatic teaches the pressing apparatus according to claim 35.  
Although Lutolf discloses a motor, Lutolf is silent to specific type of motor.
Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c). Thorson also teaches that the motor is a brushless DC electric motor [0022] and that the motor is controlled (Fig. 6) by a controller (212) configured to detect the motor current and to stop the motor in response to a detected motor current value or a course of the motor current 
 Since both references are concerned with damaging the tool if an obstruction that is too hard to crimp is fed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Lutolf with the brushless DC electric motor and add a sensor to detect the motor current value as taught by Thorson in order to control the operation of the motor based on the feedback from the motor current sensor that would prevent damage to the tool if too hard to crimp material is fed to the tool (Thorson, [0033]).
Regarding claim 49, Lutolf in view of Tolomatic and further in view of Thorson teaches the pressing apparatus according to claim 48.
Lutolf fails to disclose the pressing device further comprises a controller adapted to operate by means of Hall sensors of the brushless electric motor to detect a speed of the electric motor and/or a number of revolutions of the electric motor.  
Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c). Thorson also teaches that the motor is a brushless DC electric motor [0022] and that the motor is controlled (Fig. 6) by a controller (212) adapted to operate by means of Hall sensors (208) of the brushless electric motor to detect a number of revolutions ([0032] number of revolutions) of the electric motor.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Lutolf with the brushless DC electric motor with hall sensors to detect the motor revolutions as taught by Thorson in order to control 
Regarding claim 50, Lutolf in view of Tolomatic teaches the pressing apparatus according to claim 35.
Although Lutolf discloses a motor, Lutolf fails to disclose a controller configured to detect a motor current and to stop the electric motor in response to a detected motor current value or a course of the motor current value.  
Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c). Thorson also teaches that the motor is a brushless DC electric motor [0022] and that the motor is controlled (Fig. 6) by a controller (212) configured to detect the motor current and to stop the motor in response to a detected motor current value or a course of the motor current value.  ([0033] sensor 232 measure the current value of the motor and in response, controller controls the operation of the motor)
 Since both references are concerned with damaging the tool if an obstruction that is too hard to crimp is fed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Lutolf with the brushless DC electric motor and add a sensor to detect the motor current value as taught by Thorson in order to control the operation of the motor based on the feedback from the motor current sensor that would prevent damage to the tool if too hard to crimp material is fed to the tool (Thorson, [0033]).


Response to Arguments
	Applicant’s amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejection provided above. Specifically the examiner has provided the Tolomatic reference to teach the currently amended claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725     
                                                                                                                                                                                       /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725